      Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.541 Page 1 of 6



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                            Case No.: 17-cr-03399-DMS
12                                      Plaintiff,
                                                          ORDER DENYING DEFENDANT’S
13   v.                                                   MOTION TO VACATE, SET ASIDE
                                                          OR CORRECT SENTENCE UNDER
14   YEISON RENTERIA-VALENCIA,
                                                          28 U.S.C. § 2255
15                                    Defendant.
16
17         This case is before the court on Defendant Yeison Renteria-Valencia’s (“Defendant”
18   or “Renteria-Valencia”) motion to vacate, set aside, or correct his sentence for ineffective
19   assistance of counsel under 28 U.S.C. § 2255. After reviewing the parties’ briefs, the
20   record, and the relevant legal authority, the Court DENIES Defendant’s motion.
21                                                   I.
22                                       BACKGROUND
23         On October 2, 2017, the United States Coast Guard (USCG) was alerted to a
24   suspicious vessel approximately 195 nautical miles southwest of the Nicaragua/Costa
25   Rica border. (Pre-Sentence Report (“PSR”), ECF No. 57, at ¶ 5.) Personnel aboard the
26   Cutter “Active” located a low profile vessel with four outboard engines and at least two
27   persons on board. (Id.) The USCG sent a crew to make contact with the vessel, and
28   located four individuals aboard, including Renteria-Valencia. (Id. at ¶ 6.) When the crew

                                                     1
                                                                                   17-cr-03399-DMS
     Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.542 Page 2 of 6



 1   arrived alongside the low profile vessel, they asked the crew who was “master” of the
 2   vessel. (Id.) Neder Quinones-Vivas, a codefendant in this case, identified himself as the
 3   master of the vessel, and informed the USCG that the vessel hailed from Colombia, three
 4   of the crew were Colombian, and the fourth was Ecuadorian. (Id. at ¶ 7.)
 5            Thereafter, the Coast Guard contacted the United States Department of State to
 6   confirm the claim of Colombian nationality. (Ex. 2 to Opp’n at 2.) The Department of
 7   State contacted the Colombian government, who replied that it could “neither confirm
 8   nor refute the vessel’s registry or nationality.” (Id.) After the Coast Guard received word
 9   of the Colombian response, they deemed the vessel “stateless” and boarded to conduct a
10   search pursuant to the Maritime Drug Law Enforcement Act (“MDLEA”), 46 U.S.C.
11   § 70502. (Id.)
12            The search revealed 69 bales of cocaine weighing approximately 1,500 kilograms,
13   and the crew of the low profile vessel was taken into custody. (PSR at ¶ 7.) On October
14   26, 2017, Renteria-Valencia was arraigned on an indictment charging him with
15   conspiracy to distribute cocaine on board a vessel and distribution of cocaine on board a
16   vessel, 46 U.S.C. §§ 70503 & 70506. (Indictment, ECF No. 1.) Renteria-Valencia was
17   also charged with aiding and abetting, in violation of 18 U.S.C. § 2. (Id.) Magistrate
18   Judge William Gallo appointed Robert C. Schlein as counsel to Renteria-Valencia. On
19   January 9, 2018, Renteria-Valencia entered a guilty plea to the Conspiracy charge,
20   pursuant to a written plea agreement. (ECF No. 48.) The Court sentenced Renteria-
21   Valencia to 87 months in custody, followed by 3 years supervised release, on April 26,
22   2018. (Judgment, ECF No. 81.) On April 16, 2020, Defendant, proceeding pro se, filed
23   this motion to vacate, set aside, or correct his sentence for ineffective assistance of

24   counsel. (ECF No. 104.) The Government filed an opposition, and Defendant filed a

25   reply.

26                                                II.

27                                          DISCUSSION

28            Under 28 U.S.C. § 2255, the Court may “vacate, set aside, or correct the sentence”

                                                   2
                                                                                   17-cr-03399-DMS
      Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.543 Page 3 of 6



 1   of a federal prisoner on “the ground that the sentence was imposed in violation of the
 2   Constitution or laws of the United States, or that the court was without jurisdiction to
 3   impose such sentence, or that the sentence was in excess of the maximum authorized by
 4   law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). To warrant relief
 5   under § 2255, a prisoner must allege a constitutional or jurisdictional error, or a
 6   “fundamental defect which inherently results in a complete miscarriage of justice [or] an
 7   omission inconsistent with the rudimentary demands of fair procedure.” United States v.
 8   Timmreck, 441 U.S. 780, 783 (1979) (quoting Hill v. United States, 368 U.S. 424, 428
 9   (1962)). Unless “the motion and the files and records of the case conclusively show that
10   the prisoner is entitled to no relief,” the court must “grant a prompt hearing” on a § 2255
11   motion. 28 U.S.C. § 2255(b). However, “if the record refutes the applicant's factual
12   allegations or otherwise precludes habeas relief, a district court is not required to hold an
13   evidentiary hearing.” Schriro v. Landrigan, 550 U.S. 465, 474 (2007).
14         A. Waiver
15         As a preliminary matter, the Government contends Defendant’s motion is barred
16   because Defendant knowingly and voluntarily waived his right to appeal and collateral
17   attack pursuant to his plea agreement. (Opp’n at 10.) Accordingly, the Government
18   contends this waiver “forecloses [Defendant] from seeking any relief under 28 U.S.C. §
19   2255, with limited exceptions.” (Id.) To that end, the Government cites United States v.
20   Abarca, where the Ninth Circuit held a waiver of appeal cannot be circumvented by filing
21   a motion under § 2255. (Id.) (citing 985 F.2d 1012, 1014). In Abarca, the defendant filed
22   a consolidated appeal challenging his sentence and the district court’s denial of his § 2255
23   motion for modification of his sentence. 985 F.2d at 1013. There, the defendant waived
24   the right to appeal “any pretrial issues or sentencing issues” on condition that he received
25   a sentence that did not exceed the applicable guideline range. Id. at 1013. Because the
26   defendant’s motion was based on newly discovered exculpatory evidence related to his
27   involvement in the crimes, the Ninth Circuit concluded it was a “sentencing issue” barred
28   by the defendant’s waiver.      Id. However, the court noted they did “not hold that

                                                   3
                                                                                    17-cr-03399-DMS
      Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.544 Page 4 of 6



 1   [defendant’s] waiver categorically forecloses him from bringing any section 2255
 2   proceeding, such as a claim of ineffective assistance of counsel or involuntariness of
 3   waiver.” Id. at 1014.
 4         Here, Defendant’s § 2255 motion is based on a claim of ineffective assistance of
 5   counsel—an issue “not clearly contemplated by, and subject to, his plea agreement
 6   waiver.” See id. Accordingly, Defendant’s motion is not barred and the Court can address
 7   the merits of his claim.
 8         B. Ineffective Assistance of Counsel
 9         The Sixth Amendment guarantees criminal defendants the right to effective
10   assistance of counsel. United States v. Span, 75 F.3d 1383, 1386 (9th Cir. 1996) (citing
11   Strickland v. Washington, 466 U.S. 668 (1984)). Prisoners may raise Sixth Amendment
12   ineffective assistance of counsel claims on a Section 2255 motion. Id. (citing United States
13   v. Schaflander, 743 F.2d 714, 717 (9th Cir. 1984)). Because “the purpose of the effective
14   assistance guarantee . . . is simply to ensure that criminal defendants receive a fair trial,”
15   review of the effectiveness of defense counsel is “highly deferential.” Strickland, 466 U.S.
16   at 689; see Span, 75 F.3d at 1387 (citing United States v. Cochrane, 985 F.2d 1027, 1030
17   (9th Cir.1993)).
18         A prisoner asserting an ineffective assistance claim must specifically identify the
19   elements of counsel’s conduct he believes to be deficient. The Court must then determine
20   whether such conduct was “outside the wide range of professionally competent assistance”
21   expected of defense counsel. Strickland, 466 U.S. at 690. The defendant bears the burden
22   of overcoming a strong presumption that counsel “rendered adequate assistance.” Id. Even
23   if counsel’s actions are professionally unreasonable, an error by counsel does not warrant
24   relief unless it is prejudicial. See id. at 691. An error is prejudicial if there is “a reasonable
25   probability” that the error altered the result of the proceeding. Id. at 694; see also Lockhart
26   v. Fretwell, 506 U.S. 364, 372 (1993) (“Unreliability or unfairness does not result if the
27   ineffectiveness of counsel does not deprive the defendant of any substantive or procedural
28   right to which the law entitles him.”). “A reasonable probability is a probability sufficient

                                                     4
                                                                                        17-cr-03399-DMS
      Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.545 Page 5 of 6



 1   to undermine confidence in the outcome.” Strickland, 466 U.S. at 694.
 2         Defendant alleges his counsel did not conduct an adequate pretrial/presentence
 3   investigation, which resulted in counsel unreasonably failing to object to United States
 4   jurisdiction under the Maritime Drug Law Enforcement Act (“MDLEA”), 46 U.S.C.
 5   § 70502. (Mot. at 4.) Specifically, Defendant alleges his lawyer failed to object to the
 6   Government’s assertion that the vessel at issue was a “vessel without nationality.” Such
 7   vessels are subject to United States jurisdiction under 46 U.S.C. § 70502(c)(1)(A). (Id.)
 8   Section 70502(d)(1)(C) defines a vessel without nationality as “a vessel aboard which the
 9   master or individual in charge makes a claim of registry and for which the claimed nation
10   of registry does not affirmatively and unequivocally assert that the vessel is of its
11   nationality.” Under 46 U.S.C. § 70502(e)(3), a claim of nationality includes “a verbal
12   claim of nationality or registry by the master or individual in charge.”
13         Defendant argues counsel’s failure to make this objection was prejudicial because
14   he believes the jurisdictional challenge would have been successful. (Mot. at 4-5.) He
15   contends that the United States lacked jurisdiction over the vessel because the Coast Guard
16   boarding team failed to ask each individual aboard the boat for a claim of nationality after
17   the master verbally claimed Colombian nationality. (Id.) In support, Defendant cites
18   United States v. Guerro, 789 F. App'x 742 (11th Cir. 2019). In Guerro, the Eleventh
19   Circuit vacated a sentence in a similar case because “the Coast Guard never asked for the
20   individual in charge and never requested the defendants to make a claim of nationality or
21   registry for the vessel.” 789 F. App'x at 784. The circuit court found this was insufficient
22   to meet the jurisdictional requirements of 46 U.S.C. §§ 70502(d) and (e), since no one
23   aboard the vessel was afforded the opportunity to claim nationality.
24         The Government contends the instant case differs from Guerro because the Coast
25   Guard officer (through an interpreter) asked the men aboard the vessel, “Who is the
26   master?” and Quinones-Vivas raised his hand. (Opp’n at 11, 14.) The officer then asked
27   Quinones-Vivas, “Where is your vessel from?” to which Quinones-Vivas replied
28   “Colombia.” (Id. at 12.) The officer also indicated that the vessel did not have a

                                                   5
                                                                                   17-cr-03399-DMS
         Case 3:17-cr-03399-DMS Document 111 Filed 08/13/20 PageID.546 Page 6 of 6



 1   registration number. (Id.) After Quinones-Vivas verbally claimed Colombian nationality
 2   for the vessel, see 46 U.S.C. § 70502(e)(3), the United States Department of State contacted
 3   Colombia to confirm the claim. However, the Colombian government “could neither
 4   confirm nor refute the vessel’s registry or nationality.” (Opp’n at 11-12.) Thus, the instant
 5   case is distinguishable from Guerro. Based on the aforementioned facts, the Coast Guard
 6   appropriately deemed Defendant’s vessel a “vessel without a nationality” pursuant to 46
 7   U.S.C. §§ 70502(c)(1)(A), (d)(1)(C).
 8                                               III.
 9                                        CONCLUSION
10           Once the master of the vessel asserted Colombian nationality and the Colombian
11   government did not “affirmatively and unequivocally” confirm his claim, the vessel was
12   deemed stateless pursuant to 46 U.S.C. § 70502(d)(1)(C).              Under 46 U.S.C. §
13   70502(c)(1)(A), stateless vessels are subject to United States jurisdiction. Because any
14   objection to United States jurisdiction under 46 U.S.C. § 70502 could not have succeeded
15   even if raised, Defendant cannot meet his burden of showing that his attorney’s decision
16   not to raise the objection “undermine[s] confidence in the outcome.” Strickland, 466 U.S.
17   at 694. Accordingly, Defendant has not suffered any prejudice because of his counsel’s
18   decision.1 Defendant’s motion to vacate, set aside, or correct his sentence under 28 U.S.C.
19   § 2255 is therefore DENIED.
20   IT IS SO ORDERED.
21   Dated: August 13, 2020
22
23
24
25
26
27   1
      The Court “need not determine whether counsel's performance was deficient . . . [i]f it is
     easier to dispose of [the] ineffectiveness claim on the ground of lack of sufficient
28   prejudice.” Strickland, 466 U.S. at 697.
                                                   6
                                                                                    17-cr-03399-DMS
